Citation Nr: 1417296	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-02 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for a right ring finger disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1983 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Appellate jurisdiction was subsequently transferred to the RO in Detroit, Michigan.  In April 2011, the Veteran testified at a personal hearing before a Veterans Law Judge who is not available to participate in the decision on his appeal.  A copy of the transcript of that hearing is of record.  The Board remanded the issue on appeal for additional development in June 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

A review of the record shows that in correspondence dated in February 2014 the Veteran was notified that the Veterans Law Judge who conducted his April 2011 hearing was unavailable to participate in the decision on his appeal and offered the opportunity to present testimony at another hearing.  In correspondence received by the Board in March 2014 the Veteran expressed his desire to present testimony before the Board at a videoconference hearing.  

A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  Therefore, the Board finds additional action is required to provide the Veteran a hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

